1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    MEGAN HOPKINS, CA Bar #294141
     Assistant Federal Defenders
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    AKOP DONGELYAN
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       ) No. 1:19-cr-00178 DAD-BAM-1
                                                     )
12                          Plaintiff,               )
                                                     )
13          v.                                       ) WAIVER OF DEFENDANT’S PERSONAL
                                                     ) PRESENCE; ORDER
14   AKOP DONGELYAN,                                 )
                                                     )
15                          Defendant.               )
                                                     )
16
17          Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, Akop Dongelyan, having been advised
18   of his right to be present at all stages of the proceedings, hereby requests that this Court proceed
19   in his absence on every occasion that the Court may permit, pursuant to this waiver. Defendant
20   agrees that his interests shall be represented at all times by the presence of his attorney, the
21   Office of the Federal Defender for the Eastern District of California, the same as if Defendant
22   were personally present, and requests that this court allow his attorney-in-fact to represent his
23   interests at all times. Defendant further agrees that notice to Defendant's attorney that
24   Defendant's presence is required will be deemed notice to the Defendant of the requirement of
25   his appearance at said time and place.
26   //
27
28
1    DATED: September 23, 2019                   /s/ Original Signature On File
                                                 AKOP DONGELYAN
2                                                Defendant
3
4
5    DATED: September 23, 2019                   /s/ Megan T. Hopkins
                                                 MEGAN T. HOPKINS
6                                                Assistant Federal Defender
                                                 Attorney for AKOP DONGELYAN
7
8
9                                              ORDER

10          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s

11   appearance may be waived at any and all non-substantive pretrial proceedings until further order.

12
13   IT IS SO ORDERED.
14
        Dated:    September 24, 2019                         /s/ Barbara   A. McAuliffe           _
15                                                    UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28




     Dongelyan: Rule 43 Waiver
